DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1, line 1 should read in part “a catalytic system comprising an impaction device,”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “impaction device” in claims 1-12 and 14-15 and “A DEF dosing unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 14 recites the limitation “DEF dosing unit” which is interpreted under 112(f) as noted above. The specification fails to disclose what structure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
	The indefiniteness stems from the recitation of “an impaction device” in line 3. It is unclear if the “an impaction device” of line 3 is the same or different from the “an impaction device” of line 1.
	For Examination purposes the claim will be read as “the impaction device” in line 3.
The claim recites the limitation "the dosing rate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 5
The claim recites the limitation "the exhaust system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In Reference to Claim 14
The claim limitation “DEF dosing unit”, of the claim respectively, invokes 35 U.S.C. 112(f) or pre-ASA 35 U.S.C, 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).


(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C, 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer program with machine readable instructions. The claim fails to fall within a statutory category as a program is software itself, and not a process occurring 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdegan et al. (US 2003/0070424) in view of Busch et al. (US 2010/0326051).
In Reference to Claim 1 (As Best Understood) 
(See Verdegan, Figures 1-7)
Verdegan et al. (Verdegan) discloses:
	A method for a catalytic system comprising a impaction device, comprising:
dosing an impaction device (32) with Diesel Exhaust Fluid (DEF) at a first rate based on a first set of characteristics (See Verdegan, Paragraphs [0016]-[0018]); 
Verdegan discloses the claimed invention except:
determining a second set of characteristics of the impaction device based on a first set of criteria; changing the dosing rate to a second rate based on the second set of characteristics; and reverting the dosing rate to the first rate based on a second set of criteria.
	Busch et al. (Busch) discloses a urea dosing system with an impaction device (hydrolysis catalyst). (See Busch, Paragraph [0027]). Busch discloses adjusting the dosing rate according to the ammonia release or hydrolysis rate. (See Busch, Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the 

In Reference to Claim 2 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	Wherein the second set of characteristics comprises an available storage capactity of the impaction device. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with impaction devices. One of ordinary skill in the art would have recognized that dosing may be set based on the sizing and initial decomposition rate but would require adjustment based on exhaust gas conditions and varying desorption rates. (See Busch, Paragraph [0036]). Additionally, the Examiner notes that reverting to the first rate would occur upon restarting of the engine system.

In Reference to Claim 3 (As Best Understood) 

The Verdegan-Busch combination discloses:
	wherein the dosing rate is changed to the second rate when a threshold of available storage is reached. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with impaction devices. One of ordinary skill in the art would have recognized that dosing may be set based on the sizing and initial decomposition rate but would require adjustment based on exhaust gas conditions and varying desorption rates. (See Busch, Paragraph [0036]). Additionally, the Examiner notes that reverting to the first rate would occur upon restarting of the engine system.

In Reference to Claim 4 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	wherein the first set of criteria comprises an initial storage capacity of the impaction device and a decomposition rate of DEF on the surface of the impaction device. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with 

In Reference to Claim 5 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	wherein the decomposition rate of DEF is derived based on a state of the exhaust system. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with impaction devices. One of ordinary skill in the art would have recognized that dosing may be set based on the sizing and initial decomposition rate but would require adjustment based on exhaust gas conditions and varying desorption rates. (See Busch, Paragraph [0036]). Additionally, the Examiner notes that reverting to the first rate would occur upon restarting of the engine system.

In Reference to Claim 6 (As Best Understood) 
(See Verdegan, Figures 1-7)

wherein the second rate is larger than the first rate. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with impaction devices. One of ordinary skill in the art would have recognized that dosing may be set based on the sizing and initial decomposition rate but would require adjustment based on exhaust gas conditions and varying desorption rates. (See Busch, Paragraph [0036]). Additionally, the Examiner notes that reverting to the first rate would occur upon restarting of the engine system.
The Examiner notes that the second rate adjusted based on exhaust conditions would be larger than the startup rate as the system is warmed up and therefore decomposition, hydrolysis, and release rates are higher as well as the necessity to purify NOx.

In Reference to Claim 7 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
wherein the step of changing the dosing rate to a second rate further comprises determining a value for the second rate based on the first set of criteria. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraph [0036]).

	The Examiner notes that the second rate is based on a value determined at least from exhaust conditions.

In Reference to Claim 8 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	wherein the step of changing the dosing rate to a second rate further comprises determining a dosage time period for dosing the impaction device at the second rate. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraphs [0035]-[0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with impaction devices. One of ordinary skill in the art would have recognized that dosing may be set based on the sizing and initial decomposition rate but would require 
	The Examiner notes that the second rate is based on a value determined at least from exhaust conditions and a time period of dosing is considered.

In Reference to Claim 9 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
wherein the second set of criteria comprises a lower threshold of available storage for DEF on the surface of the impaction device. (See Verdegan, Paragraphs [0016]-[0018] & See Busch, Paragraphs [0034]-[0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dosing of Verdegan with the device of Busch as both references are directed towards urea dosing systems with impaction devices. One of ordinary skill in the art would have recognized that dosing may be set based on the sizing and initial decomposition rate but would require adjustment based on exhaust gas conditions and varying desorption rates. (See Busch, Paragraph [0036]). Additionally, the Examiner notes that reverting to the first rate would occur upon restarting of the engine system.


In Reference to Claim 10 (As Best Understood) 

The Verdegan-Busch combination discloses:
wherein the first set of characteristics comprises an effective residence time of DEF on the surface of the impaction device. (See Verdegan, Paragraphs [0016]-[0019]).

In Reference to Claim 11 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	wherein the first rate is set so as to cause the effective residence time of DEF to be substantially zero. (See Verdegan, Paragraphs [0016]-[0019]).

In Reference to Claim 12 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
wherein the first set of characteristics comprises at least one of: a decomposition rate of DEF on the surface of the impaction device; a temperature of exhaust; and a flow rate of the exhaust. (See Verdegan, Paragraphs [0016]-[0019]).

In Reference to Claim 13 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
wherein the impaction device is a hydrolysis catalyst. (See Verdegan, Paragraphs [0016]-[0019]).

In Reference to Claim 14 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	A selective catalytic reduction system for treating exhaust gas in an exhaust passage, the system comprising: 
an impaction device (32); 
a DEF dosing unit (22) configured to inject DEF onto the impaction device (See Verdegan, Paragraph [0014]); and 
a controller configured to carry out the method of claim 1. (See Claim 1 rejection above).

In Reference to Claim 15 (As Best Understood) 
(See Verdegan, Figures 1-7)
The Verdegan-Busch combination discloses:
	A computer program product containing one or more sequences of machine-readable instructions for performing the method of any of claims 1. (See Verdegan, Paragraph [0021 & Claim 1 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shead, Stenfeldt, Clayton, Hodgson, and Chi show devices in the general state of the art of invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.